Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This application is a divisional of parent application no. 16/795,873, which has issued as Patent No. US 11,289,412 B2. 
	Currently, method claims 1-10 are pending and examined below.  

Information Disclosure Statement
The Applicant submitted an information disclosure statement on 03/29/2022 ("03-29-22 IDS")).  Since the Applicant has met the provisions of 37 CFR 1.97, the 03-29-22 IDS is in compliance and is being considered by the examiner.


Specification
The specification is objected to, because the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
	The following title is suggested:  METHOD OF FORMING PACKAGE SUBSTRATE WITH PARTIALLY RECESSED CAPACITOR

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Section 2173.02.I. of the MPEP provides the following guidance on how pre-issuance claims under examination are construed differently than patented claims:
Patented claims are not given the broadest reasonable interpretation during court proceedings involving infringement and validity, and can be interpreted based on a fully developed prosecution record. While "absolute precision is unattainable" in patented claims, the definiteness requirement "mandates clarity." Nautilus, Inc. v. Biosig Instruments, Inc., 527 U.S. __, 134 S. Ct. 2120, 2129, 110 USPQ2d 1688, 1693 (2014). A court will not find a patented claim indefinite unless the claim interpreted in light of the specification and the prosecution history fails to "inform those skilled in the art about the scope of the invention with reasonable certainty." Id. at 1689.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The Office does not interpret claims when examining patent applications in the same manner as the courts. In re Packard, 751 F.3d 1307, 1312, 110 USPQ2d 1785, 1788 (Fed. Cir. 2014); In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1028 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321-22 (Fed. Cir. 1989). The Office construes claims by giving them their broadest reasonable interpretation during prosecution in an effort to establish a clear record of what the applicant intends to claim. Such claim construction during prosecution may effectively result in a lower threshold for ambiguity than a court's determination. Packard, 751 F.3d at 1323-24, 110 USPQ2d at 1796-97 (Plager, J., concurring). However, applicant has the ability to amend the claims during prosecution to ensure that the meaning of the language is clear and definite prior to issuance or provide a persuasive explanation (with evidence as necessary) that a person of ordinary skill in the art would not consider the claim language unclear. In re Buszard, 504 F.3d 1364, 1366 (Fed. Cir. 2007)( claims are given their broadest reasonable interpretation during prosecution "to facilitate sharpening and clarifying the claims at the application stage"); see also In re Yamamoto, 740 F.2d 1569, 1571 (Fed. Cir. 1984); In re Zletz, 893 F.2d 319, 322, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989). 
	Here, the independent claim 7 is indefinite, because "between the first conductive layer with the second conductive layer" is amenable to more than one claim construction. It can mean "between the first conductive layer and the second conductive layer." But, it can also mean between the first conductive layer per se, the first conductive layer being with the second conductive layer.  For the purpose of advancing the examination of the instant application, a claim construction of "between the first conductive layer and the second conductive layer" was assumed. 
	Claims 8-10 are indefinite, because they depend from the indefinite claim 7. 

	
A. Prior-art rejections based at least in part by Kim
Claim Rejections - 35 USC § 1021
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pub. No. US 2017/0287853 A1 to Kim et al. ("Kim") (cited in the 03-29-22 IDS).
	Fig. 9 of Kim has been annotated to support the rejections below:
[AltContent: textbox (CO)][AltContent: arrow][AltContent: arrow][AltContent: textbox (142b")][AltContent: textbox (SUB)][AltContent: arrow][AltContent: textbox (vias2)][AltContent: arrow][AltContent: arrow][AltContent: textbox (142b''')][AltContent: arrow][AltContent: textbox (142a')][AltContent: arrow][AltContent: textbox (142b')][AltContent: arrow]
    PNG
    media_image2.png
    743
    575
    media_image2.png
    Greyscale



	Regarding independent claim 1, Kim teaches a method forming a semiconductor package (see Fig. 9 as annotated above) substrate comprising:
	mounting a semiconductor die 120 (para [0081] - "semiconductor chip 120") on a multilayer substrate SUB, wherein the multilayer substrate SUB comprises:
		a dielectric layer 141b (para [0089] discloses insulating layer 141b);
		a first conductive layer 142a, 142a' (para [0081] - "The first connection member 140 may include redistribution layers 142a and 142b electrically connected to the connection pads 122 of the semiconductor chip 120...") forming a first set of electrical contacts 143a, 143a, 143a (para [0089] - "vias 143a") on a first side of the dielectric layer 141b;
		a second conductive layer 142b, 142b', 142b", 142b''' forming a second set of electrical contacts on a second side of the dielectric layer 141b, the second set of electrical contacts 142b, 142b', 142b", 142b''' including packaging electrical contacts 142b', 142b''' and two capacitor electrical contacts 142b, 142b";
		conductive vias vias2 extending through the dielectric layer 141b between the first conductive layer 142a, 142a' with the second conductive layer 142b, 142b', 142b", 142b'''; and 
		a solder mask layer 150 (para [0107] - "Alternatively, a solder resist may also be used as the material of the passivation layer 150.") over the second conductive layer 142b, 142b', 142b", 142b''', the solder mask layer 150 forming electrical contact openings (openings within the passivation layer 150 into which portions 142b', 142b''' of redistribution layer 142b reside) adjacent (near) the package electrical contacts 142b', 142b''' and forming a capacitor opening CO (opening within the passivation layer 150 into which top portion of the capacitor 190 resides) over the two capacitor electrical contacts 142b, 142b",
	mounting a capacitor 190 (para [0081] - "second capacitor 190") on the two capacitor electrical contacts 142b, 142b" to electrically connect the capacitor 190 to the two capacitor electrical contacts 142b, 142b" with a recessed portion of the capacitor 190 being within the capacitor opening CO between the two capacitor electrical contacts 142b, 142b" and a board-side surface of the solder mask layer 150.
	Regarding claim 6, Kim teaches applying a plurality of solder bumps 170 (para [0109] - "Each of the connection terminals 170 may be formed of...solder...") to the electrical contact openings to form a solder ball array (see Fig. 9). 

	Regarding independent claim 7, Kim teaches a method forming a semiconductor package (see Fig. 9 as annotated above) substrate comprising:
	mounting a semiconductor die 120 (para [0081] - "semiconductor chip 120") on a multilayer substrate SUB, wherein the multilayer substrate SUB comprises:
		a dielectric layer 141b (para [0089] discloses insulating layer 141b);
		a first conductive layer 142a, 142a' (para [0081] - "The first connection member 140 may include redistribution layers 142a and 142b electrically connected to the connection pads 122 of the semiconductor chip 120...") forming a first set of electrical contacts 143a, 143a, 143a (para [0089] - "vias 143a") on a first side of the dielectric layer 141b;
		a second conductive layer 142b, 142b', 142b", 142b''' forming a second set of electrical contacts on a second side of the dielectric layer 141b, the second set of electrical contacts 142b, 142b', 142b", 142b''' including packaging electrical contacts 142b', 142b''' and two capacitor electrical contacts 142b, 142b";
		conductive vias vias2 extending through the dielectric layer 141b between the first conductive layer 142a, 142a' with the second conductive layer 142b, 142b', 142b", 142b'''; and 
		a solder mask layer 150 (para [0107] - "Alternatively, a solder resist may also be used as the material of the passivation layer 150.") over the second conductive layer 142b, 142b', 142b", 142b''', the solder mask layer 150 forming electrical contact openings (openings within the passivation layer 150 into which portions 142b', 142b''' of redistribution layer 142b reside) adjacent (near) the package electrical contacts 142b', 142b''' and forming a capacitor opening CO (opening within the passivation layer 150 into which top portion of the capacitor 190 resides) over the two capacitor electrical contacts 142b, 142b",
	mounting a capacitor 190 (para [0081] - "second capacitor 190") on the two capacitor electrical contacts 142b, 142b".
	Regarding claim 8, Kim teaches mounting the capacitor 190 that includes electrically connecting the capacitor 190 to the two capacitor electrical contacts 142b, 142b" with a recessed portion of the capacitor 190 being within the capacitor opening CO between the two capacitor electrical contacts 142b, 142b" and a board-side surface of the solder mask layer 150. 
	Regarding claim 9, Kim teaches the capacitor opening that has a rounded shape (corners of the opening have rounded shape) with a radius at least 50 percent of a thickness of the solder mask layer 150 (Fig. 9 shows in effect the radius of the curvature that exceeds more then 50 percent of a thickness of the passivation layer 150.).
	Regarding claim 10, Kim teaches mounting the semiconductor die 120 on the multilayer substrate SUB that is to electrically connect the semiconductor die 120 to the first set of electrical contacts 143a, 143a, 143a of the multilayer substrate SUB. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
(1). Determining the scope and contents of the prior art.
(2). Ascertaining the differences between the prior art and the claims at issue.
(3). Resolving the level of ordinary skill in the pertinent art.
(4). Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kim.
Regarding claim 9, Kim teaches the capacitor opening that has a rounded shape with a radius at each corner, but does not specifically disclose that the radius is at lesat 50 percent of a thickness of the solder mask layer. 
However, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Court held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP 2144.04).
	Since the only difference between the claimed method and the method taught by Kim is a relative dimension of the radius being at least 50 percent of a thickness of the solder mask layer, the Court would be more likely than not hold that the claimed method is not patentably distinct from the method taught by Kim.  
	
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
	Claim 2 is objected to for depending on a rejected base claim 1, but would be allowable if it is rewritten in independent form to include all of the limitations of the base claim 1 or the base claim 1 is amended to include all of the limitations of claim 2. 
	Claim 3 is objected to for depending on a rejected base claim 1, but would be allowable if it is rewritten in independent form to include all of the limitations of the base claim 1 or the base claim 1 is amended to include all of the limitations of claim 3.
	Claim 4 is allowable for depending from the allowable claim 3. 
	Claim 5 is objected to for depending on a rejected base claim 1, but would be allowable if it is rewritten in independent form to include all of the limitations of the base claim 1 or the base claim 1 is amended to include all of the limitations of claim 5.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pub. No. US 2020/0128673 A1 to Cheah et al.
Pub. No. US 2018/0366423 A1 to Ong et al.
Pub. No. US 2010/0073894 A1 to Mortensen et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554.  The examiner can normally be reached on 8:30 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano, can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JUNG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        30 November 2022

	
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status